MEMORANDUM **
The court has reviewed appellees’ motion for dismissal and for sanctions, appellant’s opposition thereto, and appellee’s response to the opposition. The motion to dismiss this appeal is construed as a motion for summary adjudication of this appeal. So construed, the motion is granted. The questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). See Hawaii Carpenters’ Trust Funds v. Stone, 794 F.2d 508, 513 (9th Cir.1986) (holding that a party in default is required to make some showing of a meritorious defense as a prerequisite to vacating an entry of default or default judgment).
Accordingly, we summarily affirm the district court’s judgment.
The motion for sanctions is denied.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.